                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. SACV 19-01037-AG                                         Date October 1, 2019

Title: In Re Stephen Matthew Huerth, et al.

Present: The Honorable ANDREW J. GUILFORD




                 Melissa Kunig                                         Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated July 8, 2019 [17] JS-6
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                     days.
  Make JS-6.

G Other

G Entered                                  .




                                                                  Initials of Preparer       mku




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
